De Blanc, J.
We adhere to the opinion expressed in Bacchus v. Moreau “that the intention to renounce a right, implied by law, should be either express or should result by cogent implication, and that a mere doubt would not suffice to deprive a party of the benefit of what the law presumes in his favor.” In this instance we are not left to infer the party’s intentions. They are clearly expressed, and no vendor’s privilege can co-exist with the unqualified acknowledg*329ment that the price of the sale has been fully paid. In Abat v. Nolte this court said the price was paid by a draft, and the vendor acknowledged the receipt of the price in full, and could not have any privilege, inasmuch as the payment of the price was consummated according to the intention of the parties. C. N. S. 636; 2 A. 175; 30 A. 1257. Plaintiff relies on Art. 2193 (2189) of the Code, that “the creditor who discharges a debtor, by whom a delegation is made, has no recourse against the debtor if the person delegated becomes insolvent, unless the act contains an express reservation to that purpose, or unless the delegated person was in a state of open failure or insolvency. The general rule is that one who assigns a credit warrants its existence at the date of the transfer, but does not warrant the solvency of the debtor unless he has agreed to do so. There is not the least doubt, as between plaintiff and defendant, that the latter’s endorsement was but a formality to complete the transfer of the note, and as the debt did exist, Mrs. Micaud has no recourse against Johnson. 14 L. 423.

Judgment affirmed.